                      Case 1:17-cr-00632-KPF Document 87 Filed 05/26/20 Page 1 of 1

PROB 22                                                                                               DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                           17 CR 632-2 (KPF)
                                TRANSFER OF JURISDICTION
                                                                                                      DOCKET NUMBER (Rec. Court)



 NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:           DISTRICT

 Jabar Allen                                                    SOUTHERN DISTRICT OF NEW YORK
 North Carolina
                                                                NAME OF SENTENCING JUDGE

                                                                Katherine Polk Failla, U.S. District Judge
                                                                DATES OF PROBATION/SUPERVISED             FROM          TO
                                                                RELEASE:
                                                                                                          8/13/2019     08/12/22

 OFFENSE

 Count 4: Bribery, in violation of 18 U.S.S. 201(b)(2)(c), a Class C Felony.


 PART 1 - ORDER TRANSFERRING JURISDICTION


 UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

            IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
 releasee named above be transferred with the records of the Court to the United States District Court for the Middle
 District of North Carolina upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents
 that the period of probation or supervised release may be changed by the District Court to which this transfer is made
 without further inquiry of this Court.




                     May 26, 2020
              Date   New York, New York                                    United States District Judge




 PART 2 - ORDER ACCEPTING JURISDICTION

 UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
 and assumed by this Court from and after the entry of this order.




              Effective Date                                               United States District Judge
